Citation Nr: 1550302	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence have been received to reopen the claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran had active military service from March 1979 to March 1983 and from April 1987 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing is of record.  

The Board remanded this issue in January 2014 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claim as reflected in the June 2014 supplemental statement of the case (SSOC) and returned this issue to the Board for further appellate consideration.

On remand, the RO granted the Veteran's service connection claims for PTSD and a headache disorder in a June 2014 rating decision.  As this is a full grant of the benefits sought on appeal, the Board concludes that these issues are no longer before the Board.


FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claim for a right knee disorder in an October 1985 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to the October 1985 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.  

CONCLUSIONS OF LAW

1.  The October 1985 rating decision that denied entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Evidence received after the October 1985 rating decision is not new and material, and therefore, the claim for entitlement to service connection for a right knee disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to claims to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007) (the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.") and VAOPGCPREC 6-2014. 

A VA letter dated in July 2007 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's claim to reopen service connection for a right knee disorder.  In this regard, the letter explained what new and material evidence means.  He was advised of what information and evidence was needed to substantiate his service connection claim.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran. 

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, a VA examination report dated in November 2010, lay statements from the Veteran, and a transcript of the February 2013 Board hearing. 

The November 2010 VA examination report shows that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him with respect to his claim for a right knee disorder.  The examiner documented the results of the evaluation and provided an explanation in support of his opinion.  Therefore, the November 2010 VA examination is adequate for adjudication purposes.

This issue was remanded in January 2014 to obtain any outstanding VA treatment records from the South Texas VA Medical Care System from 1985 to the present with respect to the Veteran's service connection claim for a right knee disorder.  . VA treatment records from the San Antonio, Texas, VA Medical Center from February 2008 to November 2012 and a March 2013 VA treatment record from the Dublin VAMC were associated with the claims file.  There is documentation that the RO determined that there were no treatment records available from 1985 to February 2008 and the Veteran was informed of this determination in a May 2014 letter.  The Veteran also testified at the February 2013 Board hearing that he did not receive much treatment for his right knee pain.  Accordingly, the Board finds that there has been substantial compliance with the January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis to Reopen Service Connection Claim 

The Veteran originally filed a service connection claim for a right knee disorder in March 1985.  A rating decision dated in October 1985 denied the Veteran's claim on the basis that the contusion of the right knee in service resolved.  The relevant evidence of record at the time of the October 1985 rating decision consisted of service treatment records, service personnel records, a VA examination report dated in September 1985, and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement within one year of the October 1985 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the Veteran's service connection claim for a right knee disorder in March 2007 and construed it as a claim to reopen the previous denial.  The relevant evidence of record received since the October 1985 rating decision includes VA treatment records, a VA examination dated in November 2010, lay statements from the Veteran, and a transcript of the February 2013 Board hearing.  The evidence pertaining to the Veteran's claim for a right knee disorder received since the October 1985 rating decision is not material, as it does not show that the Veteran has a current diagnosis of a right knee disorder.  The Veteran provided lay evidence that he experiences pain in his right knee, it feels like it is swollen, and oftentimes his knee gives out and he has to catch himself.  Post service treatment records received after the October 1985 rating decision do not show that the Veteran was treated for or was diagnosed with a right knee disorder.  Furthermore, after a review of the claims file and physically evaluating the Veteran, the VA examiner in November 2010 determined that the Veteran did not have a current right knee disability.  She also noted that there is no evidence of sequela relating to the in-service injury other than senescence.  This is cumulative of the evidence of record at the time of the October 1985 rating decision as the medical evidence at that time showed that the Veteran did not have a current right knee disorder.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claim of entitlement to service connection for a right knee disorder is not warranted.


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for a right knee disorder is denied.





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


